Citation Nr: 0602870	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  96-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epididymitis and, if so, whether the reopened claim should be 
granted.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

5. Entitlement to service connection for a left foot 
disorder.

6. Entitlement to an effective date earlier than April 8, 
1991 for the grant of a permanent and total disability rating 
for pension purposes.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
December 1975.

By way of a rather complex procedural background, the Board 
notes that, in a June 1977 rating decision, the RO denied the 
veteran's claims for service connection for back and 
psychiatric disorders.  A September 1979 rating decision 
denied service connection for a groin infection and right 
inguinal hernia and declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disability.  A March 1983 rating 
decision declined to find that new and material evidence was 
received to reopen the veteran's claims for service 
connection for a back disorder, a right inguinal hernia, a 
groin infection (epididymitis), and a psychiatric disability.  
Although the appellant expressed timely disagreement with 
each rating decision and statements of the case (SOCs) were 
issued to  him, he did not perfect appeals of these issues.  
Thus, the March 1983 rating decision represents the last 
final decision as to his claims for service connection for a 
back disorder, a right inguinal hernia, and a groin infection 
(epididymitis).  

In an August 1987 decision, the Board denied service 
connection for a psychiatric disability.  An October 1989 
rating decision declined to find that new and material 
evidence was submitted to reopen the previously denied claim 
for service connection for a psychiatric disability.  
Although the appellant was notified of that determination and 
his appellate rights, he did not express timely disagreement 
with that rating decision.  Thus, the October 1989 rating 
decision represents the last final decision as to the 
veteran's claim for service connection for a psychiatric 
disorder.  

A December 1993 rating decision granted a permanent and total 
disability rating for pension purposes, effective April 8, 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from subsequent rating decisions by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, Regional Office, that denied an 
earlier effective date for a permanent and total disability 
rating for pension purposes, denied service connection for a 
left foot disability, and declined to find that new and 
material evidence was received to reopen the claims for 
service connection for a back disorder, right inguinal 
hernia, a groin infection (epididymitis), and a psychiatric 
disability.  

In a March 1999 decision, the Board declined to find that new 
and material evidence was received to reopen the veteran's 
claims for service connection for a back disorder, right 
inguinal hernia, a groin infection (epididymitis), and a 
psychiatric disability; denied service connection for a left 
foot disorder; and denied an earlier effective date for a 
permanent and total disability rating for pension purposes.  
Subsequently, the appellant appealed the Board's March 1999 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an April 2001 Order, the CAVC vacated the 
Board's March 1999 decision and remanded the case to the 
Board for readjudication in light of the enactment of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000).

Thereafter, in a March 2002 decision, the Board again 
declined to find that new and material evidence was submitted 
to reopen the claims for service connection for a back 
disorder, right inguinal hernia, a groin infection 
(epididymitis), and a psychiatric disability; denied service 
connection for a left foot disorder; and denied an earlier 
effective date for a permanent and total disability rating 
for pension purposes.  The appellant appealed the Board's 
March 2002 decision to the CAVC.  In a September 2003 Order, 
the CAVC, citing to Quartuccio v. Principi, 16 Vet. App. 183 
(2002), determined that the Board's March 2002 decision did 
not comply with the VCAA and its applicability with regards 
to the appellate issues, vacated the Board's March 2002 
decision, and remanded the case to the Board for 
readjudication.

In June 2004, the Board remanded the appellant's claims to 
the RO to comply with the CAVC's remand.

The matter of whether new and material evidence was received 
to reopen the claim for service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1979 rating decision denied the appellant's 
claims for service connection for a right inguinal hernia and 
a groin infection (epididymitis); the RO notified the veteran 
of the action taken on his claim and his appellate rights and 
he did not appeal the determination.

2.  A March 1983 rating decision declined to find that new 
and material evidence was submitted to reopen the previously 
denied claims for service connection for a right inguinal 
hernia and a groin infection (epididymitis).  Although the 
appellant expressed timely disagreement with that rating 
decision and a statement of the case was timely issued him, 
he did not perfect an appeal as to the decision.

3.  Additional evidence submitted subsequent to the 
unappealed March 1983 rating decision, that declined to find 
that new and material evidence was submitted to reopen the 
claim for service connection for a right inguinal hernia when 
viewed in the context of all the evidence, does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Additional evidence submitted since the unappealed March 
1983 rating decision, as to the appellant's claim for service 
connection for a groin infection (epididymitis) bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  Giving the appellant the benefit of the doubt, the 
medical evidence demonstrates that he has epididymitis 
related to his period of active military service.

6.  In an August 1987 decision, the Board denied the 
appellant's claim for service connection for a psychiatric 
disorder; thereafter, in an October 1989 rating decision, the 
RO declined to find that new and material evidence was 
submitted to reopen his claim for service connection fora 
psychiatric disability.  The appellant was notified of that 
determination and his appellate rights but did not express 
timely disagreement with the rating decision.

7.  Additional evidence submitted since the unappealed 
October 1989 rating decision, that declined to find that new 
and material evidence was submitted to reopen the claim for 
service connection for a psychiatric disability, when viewed 
in the context of all the evidence, does not bear directly 
and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  The objective medical evidence of record preponderates 
against a finding that the appellant has a currently 
diagnosed left foot disorder related to his period of active 
military service and any left foot disorder was initially 
medically shown decades after service, at which time a left 
foot verruca was surgically removed.

9.  A December 1990 Board decision denied the appellant's 
claim for a permanent and total disability rating for pension 
purposes (non-service-connected pension).

10.  The RO sent a written form dated April 8, 1991 "Status 
of Request for Medical Examination" to VA Medical 
Administration Service and, as a result of that written 
request, the appellant was scheduled for VA general medical 
and psychiatric examinations that were conducted in May 1991.  
After additional evidence was received, a December 1993 
rating decision granted pension benefits, effective April 8, 
1991, the date that the RO considered as the date of a 
reopened claim.

11.  There is no correspondence of record received prior to 
April 8, 1991, that could reasonably be interpreted as the 
appellant's claiming or expressing a belief in entitlement to 
non-service-connected pension.

12.  The record does not reflect "grave procedural errors" 
that violate VA's duty to assist such to vitiate the finality 
of the December 1990 Board decision.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the March 1983 rating 
decision, that declined to find that new and material 
evidence was received to reopen the claim for service 
connection claim for a right inguinal hernia, is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (2001-2005).

2.  Evidence received since the March 1983 rating decision 
that declined to find that new and material evidence was 
submitted to reopen the claim for service connection for a 
groin infection (epididymitis) is new and material, and the 
claim for service connection for epididymitis is reopened.  
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7104(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.102, 3.159 (2001-2005). 

3.  Resolving the doubt in the appellant's favor, 
epididymitis was incurred during his period of active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

4.  Evidence received subsequent to the October 1989 rating 
decision, that declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disability, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (2001-2005).

5.  A chronic left foot disability was not incurred during 
the appellant's period of active military service.  38 
U.S.C.A. § 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

6.  The criteria for an effective date earlier than April 8, 
1991, for the award of non-service-connected pension 
benefits, are not met.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5121, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an August 2004 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
January 1995 and December 1996 SOCs and December 1997 and 
September 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore conclude that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish service connection and an earlier 
effective date for the grant of non-service-connection 
pension benefits.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2005 
SSOC contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since the Motion for Remand was filed with the CAVC after the 
bill became law, and the basis for the remand was compliance 
with the duty to assist and notice provisions of the new law.  
In addition, the CAVC provided the veteran a copy of the 
Order remanding his case.  The Board afforded the veteran 
ample time in which to proffer evidence and/or argument after 
the case was returned from the Court.  In a December 2003 
letter to the veteran's attorney, the Board solicited any 
additional argument or evidence that the appellant wished to 
submit.  In November 2005, the veteran's attorney submitted a 
letter with additional medical evidence in support of the 
veteran's claims.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Legal Criteria

A.	Service Connection

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and 
arthritis or a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

B.	New and Material Evidence

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996). In the present case, this 
means that the Board must look at all the evidence submitted 
since the May 1983 decision (as to the right inguinal hernia 
and epididymitis claims) and October 1989 decision (as to the 
psychiatric disorder claim) that were the last final 
adjudications that disallowed the appellant's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) which define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's requests to reopen his 
current claims were filed in 1996, the regulations in effect 
prior to August 29, 2001 are for application.  Nevertheless, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The March 1983 rating decision, that declined to find that 
new and material evidence was received to reopen the claims 
for service connection for a right inguinal hernia and a 
groin infection (epididymitis) and the October 1989 rating 
decision, that declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disorder, are final, since 
appellant was notified and did not perfect an appeal as to 
any of these issues.  Parenthetically, no appropriate 
collateral attack with respect to said rating decisions has 
been made. Thus, the final March 1983 and October 1989 rating 
decisions may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.302(a).

III.	New and Material Evidence

A.	Whether New and Material Evidence Has Been 
Submitted To Reopen The Claim for Service 
Connection for Right Inguinal Hernia

The evidence previously considered in the final March 1983 
rating decision, which denied service connection for a right 
inguinal hernia, included the appellant's service medical 
records.  On service entrance examination, a history of a pre 
service appendectomy with scar was noted.  The service 
medical records reveal that in the early 1970's, the 
appellant had left epididymitis and scrotal pain, suprapubic 
pain, pelvic pain, and vague complaints.  In July 1975, he 
was seen at a battalion aid station with complaints of groin 
and right testicular pain after being hit in the abdomen four 
days earlier.  He was referred for further evaluation and was 
described as a patient with a right inguinal hernia.  No 
actual clinical findings and diagnoses of an inguinal hernia 
were recorded.  He was advised to avoid physical training, 
walking, lifting or prolonged standing for two weeks.

Significantly, the remainder of his service medical records, 
including an October 1975 service separation examination, did 
not include any complaints, findings, or diagnoses pertaining 
to a right inguinal hernia.  In fact, the service separation 
examination report reveals that clinical evaluation of the 
abdomen and viscera, including specific evaluation for 
hernia, was described as normal and, in an attendant medical 
questionnaire, the appellant specifically denied any 
hernia/rupture.

In the appellant's initial claim for VA disability benefits 
filed in January 1977, there was no mention of any hernia.  
Private and VA clinical records, dated in January 1977 and 
1979, make no mention of any hernia being present.  An April 
1977 VA clinical record notes that during service, the 
appellant was told he had a hernia but that he had not 
undergone a hernia operation.  No hernia was found.  On 
September 1979 VA hospitalization, it was noted that no 
inguinal hernia was felt, directly or indirectly.  The 
diagnoses included right groin pain, cause undetermined, 
possibly functional.  

The appellant initially filed a formal claim for VA 
disability benefits for a hernia later in September 1979.  On 
January 1983 VA hospitalization, the external ring tone was 
within normal limits and there was no evidence of hernias.

The evidence received subsequent to the March 1983 rating 
decision is not new and material.  The clinical evidence 
includes numerous private and VA medical statements or 
records that are irrelevant, since they are dated many years 
after service and do not in any way indicate that the 
appellant currently has a right inguinal hernia.  In Social 
Security Administration (SSA) records received in the early 
1990's (in connection with the veteran's SSA claims filed in 
the 1980's), he alleged having disabilities other than an 
inguinal hernia.  May 1991 and October 1993 VA general 
medical examinations reports, dated more than fifteen years 
after service, reveal that he sustained a left lower quadrant 
stab wound in October 1990.   A right inguinal hernia was 
neither claimed nor clinically reported.  An October 1994 
private hospitalization report reveals that, clinically, 
there was no clear inguinal hernia present.  It was noted 
that a left inguinal hernia was characterized, perhaps, as a 
weakness rather than a true herniation - enough, however, to 
cause irritation and discomfort.  The impressions included 
left inguinal hernia.

The VA medical records, dated from 1995 to 2005, do not 
reflect treatment for a right inguinal hernia.  

Private hospital records indicate that the appellant was 
surgically treated for an incisional hernia in October 2000.  
Records indicate he was referred due to a bulking mass over 
the umbilical area that caused pain for the past four years.  
He was found to have incisional hernia.  On examination he 
was noted to have a bulging mass over the midline above the 
umbilical area that was tender to palpation.  The clinical 
impression was incisional hernia.

The critical point is that none of the competent medical 
evidence submitted subsequent to the March 1983 rating 
decision, that denied service connection for a right inguinal 
hernia, indicates that the appellant has a right inguinal 
hernia disability.  In fact in October 2000, when he was 
treated for an incisional hernia, the record clearly 
indicates that the appellant gave only a four year history of 
pain associated with this disorder.  Nothing in the hospital 
records associates the diagnosed left inguinal hernia or the 
incisional hernia with his military service.  The Board has 
considered appellant's contentions and testimony.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray, supra.  

During his September 1997 RO hearing, the appellant testified 
that he was unable to distinguish between the pain and 
discomfort caused by a hernia from that caused by 
epididymitis.

Here, as was the case at time of the RO's March 1983 
decision, the medical evidence fails to demonstrate that the 
veteran has a right inguinal hernia as a result of active 
military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra. There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of any right inguinal 
hernia.

Consequently, the Board finds that the evidence received 
since the March 1983 RO decision regarding the claim for 
service connection for a right inguinal hernia is cumulative 
of the evidence previously considered by the RO and not 
sufficiently significant to warrant reconsideration of the 
merits of the claim on appeal.  As the evidence received 
since the March 1983 RO decision to deny service connection 
for a right inguinal hernia is not new and material, it 
follows that the claim for service connection for right 
inguinal hernia may not be reopened.

B.	Service Connection For Epididymitis

1.	Whether New and Material Evidence was Received To Reopen 
the Claim for Service Connection for Epididymitis

The evidence previously considered in the final March 1983 
rating decision, that denied service connection for a groin 
infection (epididymitis), included appellant's service 
medical records.  The service medical records reveal that in 
November 1972, he complained of left testicular pain for the 
past two days.  Tenderness of the testicle and epididymis was 
clinically noted.  The impression was orchitis/epididymitis.  
For informational purposes, Wright v. Gober, 10 Vet. App. 
343, 345 (1997) (citing Dorland's Illustrated Medical 
Dictionary 566 (28th ed. 1988)) defined epididymitis as "an 
inflammation of the epididymis," which is "the elongated 
cordlike structure along the posterior border of the testis"; 
and citing Dorland's at 1188, defined orchialgia as "pain in 
a testis."  On December 1972 hospitalization, left 
epididymitis was diagnosed and treated with an antibiotic.  
In September 1973, he complained of left scrotal pain and was 
treated with an antibiotic.  Although in July 1975, he was 
seen at a battalion aid station with complaints of groin and 
right testicular pain after being hit in the abdomen four 
days earlier, epididymitis was neither clinically reported 
nor diagnosed.  An October 1975 service separation 
examination did not include any complaints, findings, or 
diagnoses pertaining to epididymitis.  A history of 
epididymitis in 1973 that had resolved was noted.  In 
November 1975, the appellant complained of testicular pain 
and tenderness.  A history of epididymitis with recurrent 
symptoms was noted.  Clinically, the right epididymis was 
tender, without orchitis.  The impression was epididymitis; 
and an antibiotic was prescribed.

Private clinical records, dated in January 1977, 
approximately a year after service, reveal that the appellant 
reported a history of epididymitis with irrigation and 
drainage treatment.  However, normal male genitalia were 
noted and no epididymitis was clinically reported or 
diagnosed. VA medical records reveal that in April 1977, it 
was noted that epididymitis was not found.

The appellant initially filed a formal claim for VA 
disability benefits for a groin infection later in September 
1979.  On VA hospitalization in September 1979, the genitalia 
were normal and there was no right testis swelling or 
tenderness. Diagnoses included right groin pain, cause 
undetermined, possibly functional.  A January 1983 VA 
hospitalization report indicates that the genitalia were 
examined and no pertinent findings or diagnoses were noted.

The evidence received subsequent to said March 1983 rating 
decision is new and material.  VA general medical examination 
reports in May 1991 and October 1993 do not include any 
findings or diagnoses pertaining to epididymitis.  In fact, 
on that May 1991 examination, the genitalia were clinically 
described as negative.

However, other objective medical evidence added to the record 
includes an October 1994 private hospital discharge summary 
that indicates treatment for a left inguinal hernia, probable 
epididymitis.  The record indicates that the appellant 
reported having had intermittent testicular pain for the past 
17 years.  Normal male genitalia were clinically reported.  
It was also noted that there was fullness in the left 
testicular region in the area of epididymitis that was 
compatible with a history of epididymitis in the past.  The 
impressions included probable epididymitis.  

VA clinical records reveal that in April 1996, the 
appellant's complaints included pain in the testicles for 20 
years and right testis pain intermittently since 1975.  The 
assessment was right orchialgia.  In December 1996, the 
appellant complained of right scrotal pain of three weeks' 
duration.  A tender right epididymal cord was clinically 
noted.  The testes were otherwise normal.  The assessment was 
epididymitis and antibiotics were prescribed.  In January 
1997, it was reported that the appellant continued to have 
recurring episodes of right orchialgia that frequently 
responded to antibiotic therapy and that a May 1996 scrotal 
ultrasound had shown a small left varicocele and a normal 
right testis.  Nici v. Brown, 9 Vet. App. 494, 495 (1996) 
(citing Stedman's Medical Dictionary 1907 (26th ed. 1995)) 
defined a varicocele as a "condition manifested by abnormal 
dilation of the veins of the spermatic cord, [which results] 
in impaired drainage of blood into the spermatic cord veins 
when the patient assumes the upright position." A tender 
right epididymis was clinically noted.  The assessment was 
right epididymitis.  Antibiotics and bedrest until resolved 
were prescribed.

During a September 1997 RO hearing, the appellant testified 
that he was currently receiving treatment for right 
epididymitis. He also testified that he was unable to 
distinguish between the pain and discomfort caused by the 
hernia from that caused by the epididymitis.  See hearing 
transcript, at T.4-8.

The VA medical records further indicate that, during 2001 and 
2002, epididymitis was listed among the appellant's active 
medical problems although, in 2005 the disorder was noted as 
an inactive medical problem. 

A March 2004 private hospital record indicates treatment for 
epididymitis.  

According to a VA clinical record dated in November 2005, the 
appellant's inactive medical problems included epididymitis 
for which he was seen in the urology clinic and there was no 
change in his condition.  The record also reflects that a VA 
physician said that the appellant brought records from 
military service that showed he was treated for epididymitis 
in service and that it was "[l]ikely as not" his 
epididymitis was related to service.

This additional medical evidence is new, and does bear 
directly on the question of whether the appellant has 
epididymitis related to active military service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific 
matters under consideration, and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for epididymitis.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the appellant's claim for service connection for epididymitis 
on a de novo basis.

2.  Service Connection for Epididymitis

The appellant has contended that service connection should be 
granted for epididymitis.  The evidence reflects that the 
appellant was treated for epididymitis in service.  Post 
service, the VA and non-VA medical records reflect treatment 
for the disorder.  Probable epididymitis was noted when the 
veteran was privately hospitalized in October 1994.  The VA 
and non VA medical records, dated from 1995 to 2005, reflect 
treatment for the disorder.  A March 2004 private discharge 
summary record shows that the appellant was hospitalized for 
treatment of epididymitis.  However, in November 2005 the 
disorder was described as an inactive problem according to a 
VA clinical record.  Nevertheless, at that time, the 
appellant's treating VA physician reviewed service medical 
records that showed his treatment for epididymitis and opined 
that it was as likely as not that the appellant's 
epididymitis was related to service.  

Giving the veteran the benefit of the doubt, and in light of 
the foregoing, the Board finds that the evidence of record is 
consistent with the appellant's contentions.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for epididymitis is 
in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.

C.  Whether New and Material Evidence Was Received To Reopen 
the Claim for Service Connection for a Psychiatric Disorder

In its August 1987 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disorder.  
That decision was final.  Thereafter, in an unappealed 
October 1989 rating decision, the RO declined to find that 
new and material evidence was submitted to reopen the 
previously denied claim.  The evidence previously considered 
in the final October 1989 rating decision, that declined to 
find that new and material evidence was submitted to 
reopening the claim for service connection for a psychiatric 
disorder, included the appellant's service medical records.  
The service medical records reveal that in August 1972, it 
was noted that the appellant appeared depressed secondary to 
impotence of a month's duration, but he appeared much 
relieved when the impotence resolved in September 1972.  In 
late 1973, it was noted that he complained of sexual problems 
and insomnia.  In January 1975, he complained of chest pain 
and requested a Mental Hygiene consultation.  Service 
personnel records reveal that the appellant was apparently 
drunk and involved in altercations in September 1975.  
September and October 1975 service medical records reveal 
that he was brought in hand cuffed and intoxicated.  Probable 
alcohol intoxication was assessed.  He subsequently sought 
self-referral to a clinic in order to avoid a "mandatory 
referral" and in order to obtain a service discharge.  The 
appellant admitted to heavy drinking and said that he was in 
the process of being divorced.  The impression was early 
stages of alcoholism with the onset of physical dependence.

Significantly, an October 1975 service separation examination 
report did not include any complaints, findings, or diagnoses 
pertaining to a psychiatric disability. In fact, the service 
separation examination report reveals that a psychiatric 
evaluation was described as normal and, in an attendant 
medical questionnaire, the appellant specifically denied any 
sleep trouble, depression, or excessive worry/nervous 
trouble.

Appellant initially filed a formal claim for VA disability 
benefits for a "nervous" condition in January 1977.  Private 
medical records reveal that in January 1977, approximately 
two years after his discharge from military service, the 
appellant was hospitalized for depression.  He stated that he 
had felt sick since service discharge.  The admitting 
impression was schizophrenic reaction, chronic 
undifferentiated type.  However, at hospital discharge, it 
was noted that his claimed hallucinations did not appear to 
fit any schizophrenic or psychotic process.  The final 
diagnosis was depressive reaction, personality disorder, and 
passive-aggressive personality.  Later that month, after VA 
psychological testing was conducted, a passive-aggressive 
personality disorder was diagnosed.

On September 1979 VA hospitalization, the diagnosis was 
neuropsychiatric condition manifested by antisocial 
personality.  A January 1982 VA clinical record includes 
diagnoses of antisocial personality with somatic complaints 
and alcohol and drug abuse.  A November 1982 VA clinical 
record notes that it was suspected the appellant was reacting 
to street drugs.  On November 1982 VA psychological 
evaluation, the assessment was endogenous depression/rule out 
schizo- affective disorder.  After another VA psychological 
evaluation, the impression was schizophrenic disorder, 
undifferentiated, in a person with asocial characteristics.  
On January 1983 VA hospitalization, the initial assessment 
was depression with suicidal ideation (possibility of 
secondary gain), rule out psychosis.  The discharge diagnosis 
was dependent and antisocial personality disorder.  
Parenthetically, the law is clear that personality disorders 
are not considered to be diseases or injuries within the 
meaning of veteran's benefits legislation, and, therefore, 
are not eligible for service connection.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005).  See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs."  See 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

An October 1985 private medical statement indicates that the 
appellant's diagnoses were chronic undifferentiated 
schizophrenia with depressive features and passive-aggressive 
personality disorder.

During a July 1986 RO hearing, the appellant testified that 
during service, he sought treatment a couple of times at a 
mental health clinic because he was unable to eat or sleep 
due to a nervous condition.  His father-in-law testified that 
the appellant's behavior changed after his daughter told 
appellant she wanted a divorce.  See hearing transcript, at 
T.3,11.

The August 1987 Board decision denied service connection for 
a psychiatric disability.  The Board concluded that an 
acquired psychiatric disorder was not present in service or 
proximate thereto; and that schizophrenia and depression were 
initially diagnosed several years after service.

During an August 1989 VA psychiatric examination, paranoid 
schizophrenia and alcohol dependence were diagnosed.

The evidence received subsequent to the October 1989 rating 
decision, that declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disorder, is not new and 
material.  The clinical evidence, dated through 2005, 
includes numerous private and VA medical statements or 
records that are irrelevant, since they are dated many years 
after service and do not in any way indicate that the 
appellant's current acquired psychiatric disability is 
related to service.  The additional evidence includes private 
clinical records dated in the 1980's and 1990's that indicate 
appellant had a history of incarceration for cocaine 
possession.  Alcoholism and schizophrenia were diagnosed.  
SSA records based on the appellant's May 1984 claim indicate 
that, in 1984, he was considered disabled as of 1981 due to a 
personality disorder and schizophrenia.  A VA psychiatric 
examination report dated in May 1991 includes diagnoses of 
schizo-affective disorder and history of alcohol dependence.  
An October 1994 private discharge summary indicates treatment 
for an acute exacerbation of paranoid schizophrenia.

VA and non VA medical records, dated from 1995 to 2005, 
reflect the veteran's treatment for 
depression/schizophrenia/paranoia.

During a September 1997 RO hearing, the appellant testified, 
in part, as to divorce-related alcohol problems that he had 
during service.  See hearing transcript, at T.11-13.

The critical point is that none of the competent medical 
evidence submitted subsequent to the October 1989 rating 
decision, that declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disorder, indicates that 
appellant's current acquired psychiatric disability is 
related to service or proximate thereto or that a psychosis 
was manifested to a compensable degree within the one-year, 
post-service presumptive period.  No objective medical 
opinion has been submitted that relates the appellant's 
current acquired psychiatric disability to service.  The 
Board has considered appellant's contentions and testimony.  
However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108. Moray, 
supra.

Here, as was the case at time of the RO's October 1989 
decision, the medical evidence fails to demonstrate that the 
veteran has a psychiatric disorder as a result of active 
military service.  Recent evidence (with a waiver of RO 
review) reveals continued treatment for a psychiatric 
disorder, with a history that it is related to service.  This 
is not new and material as the history has been previously 
provided and no etiological relationship is clinically 
established.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 
Heuer v. Brown, Espiritu v. Derwinski, supra.  See also 
Routen, supra; Harvey v. Brown, supra.  

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra. There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his current 
psychiatric disorder.

Consequently, the Board finds that the evidence received 
since the October 1989 RO decision regarding the claim for 
service connection for a psychiatric disorder is cumulative 
of the evidence previously considered by the RO and not 
sufficiently significant to warrant reconsideration of the 
merits of the claim on appeal.  As the evidence received 
since the October 1989 RO decision to deny service connection 
for a psychiatric disorder is not new and material, it 
follows that the claim for service connection for a 
psychiatric disorder may not be reopened.




IV.	Service Connection for A Left Foot Disorder

Service medical records include a February 1972 radiology 
report that indicates the appellant gave a history of 
injuring his right foot when he fell into a hole.  X-ray 
showed no significant abnormality.  The appellant's service 
medical records reveal plantar wart and callous of the right, 
not left, foot.  According to a July 1974 clinical entry, the 
appellant complained of a plantar wart on the ball of his 
right foot that was removed in March 1974.  In mid-September 
1975, a history of a motorcycle accident in August was noted.  
Clinically, there were "bad" abrasions on the left foot.  X-
ray of that foot was within normal limits.  On October 3, 
1975, the appellant complained of an old injury to the left 
foot with pain in the lateral aspect.  No clinical findings 
were recorded.  The impression was old injury to the left 
foot.  Medication was prescribed; and he was placed on a 
physical profile for one week and allowed to wear tennis 
shoes.  However, the remainder of his service medical 
records, including an October 1975 service separation 
examination, did not include any complaints, findings, or 
diagnoses pertaining to a chronic left foot disability.  In 
fact, the service separation examination report reveals that 
clinical evaluation of the feet was described as normal and, 
in an attendant medical questionnaire, appellant specifically 
denied any foot trouble.

Furthermore, in the appellant's initial claim for VA 
disability benefits filed in January 1977, he did not allege 
any left foot disability.  VA and private medical records 
dated in 1977 make no mention of any left foot disability.  
The appellant's claim for VA disability benefits filed in 
September 1979 did not allege any left foot disability.  VA 
medical records dated in the late 1970's and early 1980's 
make no mention of a left foot disability.  In connection 
with SSA claims filed in the 1980's, the appellant alleged 
having disabilities other than the left foot.  On May 1991 VA 
general medical examination, there were no complaints, 
findings, or diagnoses pertaining to a left foot disability.  
VA and private medical records in the early 1990's make no 
mention of a left foot disability.

The appellant initially filed a claim for a left foot 
disorder in June 1995.  VA clinical records reveal that in 
August 1995, he sought treatment for chest, abdominal, and 
back pain and, after he took his shoes off, stated that the 
soles of his feet had been "hurting for years."  A history of 
a left foot callous was mentioned; however, no actual left 
foot callous was clinically noted.  In February 1996, a 
painful left plantar fourth metatarsal lesion was reported.  
In June 1996, the appellant underwent removal of a verruca 
from the sole of the left foot.  Hoag v. Brown, 4 Vet. App. 
209, 211 (1993) (citing Webster's Medical Desk Dictionary, 
755 (1986)) defined a verruca as a wart.  Records dated in 
October 2000 note the veteran's feet looked good and there 
was no diagnosis of any left foot disorder.

The subsequent VA clinical records, dated through 2005, do 
not describe complaints or diagnosis of, or treatment for, a 
left foot disorder.

During his September 1997 RO hearing, the appellant said that 
he was treated for a left foot callous during service; that 
the callous was shaved and he was placed on bed rest; and 
that after being told he could do the callous shaving 
procedure himself, he continually did so.  He also testified 
that he received treatment since 1995 at a VA facility; that 
he had been recently told by a doctor that the calluses were 
caused by a bone shift; and that appellant thought it was due 
to the physical activity he engaged in during service.  See 
hearing transcript, at T.8-9.  The appellant is competent as 
a lay person to state that he experienced certain in-service 
symptomatology and what the existent circumstances involved 
were, although he is not competent to offer medical opinion 
as to cause or etiology of the claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  However, 
it is significant that appellant made no mention of any foot 
problem in the post- service medical treatment records for 
decades after service, nor during hearings held at the RO in 
January 1990 and April 1992 in connection with a pension 
benefits issue.

In summary, although the service medical records indicate 
that appellant injured the left foot in a motorcycle accident 
and a painful area on the lateral aspect of the foot was 
noted, the remainder of his service medical records, 
including an October 21, 1975 service separation examination, 
did not include any complaints, findings, or diagnoses 
pertaining to a chronic left foot disability or involving the 
sole of that foot.  In fact, the service separation 
examination report reveals that clinical evaluation of the 
feet was described as normal; and in an attendant medical 
questionnaire, appellant specifically denied any foot 
trouble.  Based on this evidence, it appears that any left 
foot injury appellant had in service was acute and 
transitory, and resolved therein without residual disability.  
It is very significant that no actual callosities on the 
plantar aspect of the left foot were noted in the service 
medical records, on service separation examination, or in the 
post-service medical records.  It would be to resort to mere 
speculation to assume that appellant's left foot verruca, 
that was initially clinically shown decades after service, 
was related to service; and there is no competent evidence of 
record that relates his left foot verruca to service.

Accordingly, given the lack of competent evidence showing 
that any chronic left foot disability is related to active 
service, service connection for a left foot disability is 
denied.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the above reasons.

V.	Earlier Effective Date

It is contended, in essence, that the effective date for the 
appellant's non-service-connected pension benefits award 
should be back to 1987, apparently on the grounds that a 
pension claim was filed on that date.  See September 1997 RO 
hearing transcript, at T.10. 

The record reflects that the appellant filed a claim for 
entitlement to non-service-connected pension benefits in 
August 1987.  A pending claim is an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2005).  The appellant appealed a subsequent 1989 
rating decision that denied entitlement to pension benefits.  
In a December 1990 decision, the Board affirmed the denial of 
the veteran's claim for non-service-connected pension 
benefits.  The December 1990 Board decision is final and may 
not be reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).  See Manio v. Derwinski, supra; 
Smith (William A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); 
and Hodge v. West, supra.  No appropriate collateral attack 
or reconsideration motion with respect to said Board decision 
has been made.  Thus, an earlier effective date for pension 
benefits may not be premised on the evidence of record at the 
time of that December 1990 Board decision.

That December 1990 Board decision, in effect, affirmed the 
RO's 1989 rating decision that denied the claim for pension 
benefits.  It appears that the December 1990 Board decision 
set forth in detail the pertinent medical evidence, including 
the veteran's employment and educational background, a 
January 1989 hearing transcript, 1989-1990 private medical 
records, and an August 1989 VA examination report.  That 
Board decision specifically mentioned that the appellant was 
reportedly receiving SSA disability benefits.  It appears 
that the December 1990 Board decision "subsumed" the prior 
1989 rating decision.  See Talbert v. Brown, 7 Vet. App. 352, 
355 (1995) (citing 38 C.F.R. § 20.1104 (1995) (when 
determination of [the RO] is affirmed by BVA, such 
determination is subsumed by final appellate decision); and 
Donovan v. Gober, 10 Vet. App. 404 (1997), Chisem v. Gober, 
10 Vet. App. 526 (1997), and Morris v. West, 13 Vet. App. 94 
(1999), concerning the delayed-subsuming doctrine.

The evidentiary record indicates that appellant did not 
submit a formal application to reopen his claim for 
entitlement to pension benefits during the period between 
that final December 1990 Board decision and the currently 
assigned April 8, 1991 effective date in controversy.  
However, the RO sent a VA Form 21-4199 "Status of Request for 
Medical Examination" to VA Medical Administration Service; 
and that form is dated April 8, 1991.  As a result of that 
form, the appellant was scheduled for VA general medical and 
psychiatric examinations that were conducted in May 1991.

In an August 1991 decision, the RO denied the veteran's claim 
for a non-service-connected pension.  The veteran submitted a 
timely notice of disagreement with the RO's action and, in a 
December 1993 rating decision, the RO granted the veteran's 
claim for non-service-connected disability pension.  The 
veteran's benefits were granted effective from April 8, 1991.

In a February 2002 rating decision, the RO denied the 
appellant's claim for an effective date earlier than April 8, 
1991, for the award of non-service-connected pension 
benefits.

The effective date of an evaluation and award of compensation 
or pension based upon an original formal or informal claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).

The law provides that a veteran of a period of war who meets 
the active service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of his own willful misconduct shall be paid a 
pension.  38 U.S.C.A. § 1521 (West 2002).

Unless specifically provided otherwise, the effective date of 
an award of pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of VA 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  It is otherwise provided that if the veteran 
was prevented, by reasons of a disability which was so 
incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of the claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii)(B).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  See also Rodriquez v. West, 1989 
F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 
(1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.  

The present appeal arose from the RO's actions with regard to 
the appellant's reopened claim for non-service-connected 
pension filed in 1991, with respect to which, after pension 
benefits were granted, he sought an earlier effective date.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1991 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).  In Lapier v. Brown, 5 
Vet. App. 215, 216-217 (1993), the CAVC stated that :

[t]he sole issue on appeal is whether the veteran is 
entitled to an earlier effective date for a 100% rating 
for schizophrenia.  This claim was denied by a prior 
final BVA decision in March 1989.  Although the 
Secretary is required under 38 U.S.C.A. § 5108 (West 
1991) to reopen claims that the BVA has previously and 
finally denied when "new and material evidence" is 
presented, in this case such a reopening could not 
result in an earlier effective date because an award 
granted on a reopened claim may not be made effective 
prior to the date of receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii) (1992). Mr. Lapier reopened his claim in 
September 1984, and his 100% rating was granted 
effective from that time.

Applying the guidance in Lapier to the instant case, an 
effective date for assignment of a pension benefits award 
earlier than April 8, 1991 is precluded, since that was date 
of reopened claim.  An earlier effective date would not be 
warranted under any applicable law or regulation.  In its 
December 1990 decision, the Board denied the veteran's 
original claim for non-service-connected pension benefits.  
The applicable regulation dictates that the effective date is 
the later of the date of receipt of the reopened claim, or 
the date entitlement arose.

Here, the appellant claimed non-service-connected pension 
benefits in August 1987, and his claim was denied by the RO 
in September 1989.  The appellant perfected an appeal as to 
the RO's action and, in December 1990, the Board denied the 
appellant's claim.  He did not appeal the Board's decision.  
Thus, by operation of law, the Board's December 1990 decision 
became final. 

The appellant's claim for non-service-connected pension 
benefits was reopened by the RO's filing its request for VA 
examination, dated April 8, 1991.  After securing 
considerable new evidence, from both VA and non VA medical 
sources, the RO granted non-service-connected pension 
benefits, effective from April 8, 1991, the date of its 
request for VA examination of the appellant.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect 
that "a claim must be filed in order for any type of benefit 
to be paid." 

However, the appellant's attorney asserts, in essence, that 
the December 1990 Board decision, that denied pension 
benefits, should not be considered a final decision, because 
of "grave procedural errors" by VA prior to that decision, 
citing Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  He 
argues that, prior to that December 1990 Board decision, VA 
(1) failed to seek SSA records that appellant had 
specifically requested VA obtain, (2) failed to notify 
appellant that such records had not been obtained, and (3) 
failed to afford appellant VA examination to assess his 
physical disabilities.

In Hayre, the Federal Circuit created a nonstatutory means to 
obtain review of a previously denied claim, holding that 
while a breach of the duty to assist is not the type of error 
that can provide the basis for a clear and unmistakable error 
claim in accordance with case law, in cases of grave 
procedural error RO or Board decisions are not final for 
purposes of direct appeal.  Id. at 1333.  In Hayre, the 
Federal Circuit held that (in a service connection case) a 
breach of the duty to assist in which the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency is a procedural error of, at least, 
comparable gravity that vitiates the finality of an RO 
decision for purposes of direct appeal.

However, more recent CAVC decisions have substantially 
limited the scope of the Federal Circuit's holding in Hayre.  
In Simmons v. West, 14 Vet. App. 84, 89 (2000), the Court 
noted that the Federal Circuit seemed to place substantial 
weight on three factors.  First, the Federal Circuit noted 
that the VA assistance sought was specifically requested.  
Second, the Hayre opinion stressed the lack-of-notice element 
of that case that may "undermine[] the operation of the 
veterans' benefits system by altering its manifestly pro- 
claimant character and jeopardizing the veteran's ability to 
appeal in what may appear to be a fundamentally unfair 
manner."  Third, the CAVC noted that the Federal Circuit in 
Hayre seemed to have considered the particularly vital role 
that service medical records can play in determining the 
question of in-service incurrence of a disability.

In Simmons, at 14 Vet. App. 91, the CAVC stated that:

[n]ot only do we believe that Hayre does not 
require that a "garden variety" breach of VA's duty 
to assist, in the development of a claim that is 
well grounded, be construed as tolling the finality 
of an underlying RO decision, but we also believe 
that it would be unwise for this Court to extend 
Hayre to encompass such a duty- to-assist 
violation.  At some point, there is a need for 
finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved 
for instances of "grave procedural error"-- error 
that may deprive a claimant of a fair opportunity 
to obtain entitlement provided for by law and 
regulation.

See also Dixon v. Gober, 14 Vet. App. 168 (2000).

Examples of grave procedural error referred to in Tetro v. 
Gober, 14 Vet. App. 100 (2000) (besides Hayre-type breaches 
of the duty to assist) included failure to provide a 
statement of the case after receiving a notice of 
disagreement (see Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995)); failure to provide notification of denial tolls 
period to file a notice of disagreement (see Hauck v. Brown, 
6 Vet. App. 518, 519 (1994)); failure to send statement of 
the case to accredited representative tolled 60-day period to 
respond (Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992)); and 
evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice (Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992)).

In Tetro, at 14 Vet. App. 110-111, the CAVC stated that:

[t]he Board's failure to procure the SSA records at 
the time of the March 1990 decision was not an 
error of such magnitude that it deprived the 
appellant of a fair opportunity to obtain a benefit 
provided by law.  The Court holds that, because 
there was a dearth of clear authority to guide the 
Board in 1990 concerning the procurement of SSA 
records, the Board's failure to obtain the SSA 
records, while it would currently constitute a 
breach of the duty to assist, did not give rise to 
a grave procedural error comparable to that in 
Hayre.

The Board finds that, prior to that December 1990 Board 
decision, appellant did not specifically request that VA 
obtain his SSA records.  The appellant initially mentioned 
receiving SSA benefits in an August 1987 application for VA 
benefits form, but did not request that SSA records be 
obtained by VA.  In subsequent documents, he only requested 
that certain private medical records be sought (from Drs. 
Cutillar and Silverstein); and the RO did obtain those 
identified records to the extent of their availability.  In 
fact, pursuant to the RO's October 1987 written request for 
records, an October 1987 written statement from Dr. Cutillar 
was received and associated with the claims folder.  In April 
1989, the RO again requested more recent records from Dr. 
Cutillar, but she did not respond and, later that month, the 
RO provided appellant notice of that fact.  The RO did obtain 
records from Dr. Silverstein as appellant had requested, and 
March to October 1989 records were obtained and associated 
with the claims folder.  In January 1990, the RO again 
requested more recent records from Dr. Silverstein, and March 
1989 to January 1990 records were obtained and associated 
with the claims folder.  Additionally, his service 
organization representative in an October 1990 informal 
hearing presentation, prior to that December 1990 Board 
decision, merely referred to appellant's statement concerning 
receipt of SSA benefits without actually requesting such SSA 
records be obtained.

Given the Federal Circuit's emphasis in Hayre on the need for 
VA to respond to assistance that was "specifically requested" 
and the fact that prior to that December 1990 Board decision, 
neither appellant nor his representative specifically 
requested his SSA records, the Board concludes that a "grave 
procedural error" as alleged concerning VA failure to obtain 
SSA records did not occur in this case nor was there 
deprivation of notice.

Furthermore, given the facts of the instant case, Hayre does 
not lead to the conclusion that an alleged breach of the duty 
to assist in failing to provide VA examination to assess 
physical disabilities in a pension case constitutes such a 
grave procedural error as to toll the finality of the 
December 1990 Board decision.  The evidentiary record at the 
time of that December 1990 Board decision clearly revealed 
that the appellant's psychiatric disabilities were the 
primary disabling conditions.  In fact, at the August 1989 VA 
examination, the appellant did not complain of any 
significant physical disabilities nor provide a history of 
recent treatment for physical disabilities.  Even the 
aforementioned March 1989-January 1990 private clinical 
records primarily pertained to his psychiatric, not physical, 
disabilities.  In other words, under the circumstances, it is 
at least debatable whether a separate VA examination to 
assess any physical disabilities would have been vital for 
duty-to- assist purposes, prior to that December 1990 Board 
decision on the pension issue.  

Even assuming, arguendo, that the August 1989 VA examination 
was inadequate in primarily evaluating appellant's 
psychiatric, not physical, disabilities, this does not 
constitute the kind of procedural due process rights 
violation that is clearly contemplated as "grave procedural 
error."  Rather, such error would constitute a "garden 
variety" breach of VA's duty to assist, if it amounts to 
error at all.  See Simmons, supra.  Thus, the finality of the 
December 1990 Board decision is not vitiated by any claimed 
breach of the duty to assist.

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the above reasons.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for non-
service-connection pension benefits any earlier than that 
which has been currently assigned, i.e., April 8, 1991.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As noted above, the RO assigned an effective date of April 8, 
1991, for the award of VA pension benefits.  The effective 
date corresponds to the actual date that the RO requested the 
veteran be scheduled for VA examinations.  There is no 
correspondence of record received prior to April 8, 1991, 
that could reasonably be interpreted as the veteran's 
claiming or expressing a belief in entitlement to non-
service-connected pension.  See Leonard v. Principi, 17 Vet. 
App. 447 (2004), holding that the effective date of any 
reopened claim can be no earlier than the date of filing of 
the application to reopen, pursuant to 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii).




ORDER

New and material evidence having not been received, the 
appellant's application to reopen the claims of entitlement 
to service connection for a right inguinal hernia and a 
psychiatric disorder is denied.

New and material evidence having been received, the 
appellant's application to reopen the claim of entitlement to 
service connection for epididymitis is reopened.

Service connection for epididymitis is granted.

Service connection for a left foot disorder is denied. 

An effective date earlier than April 8, 1991 for the award of 
a permanent and total rating for pension purposes is denied.


REMAND

The appellant also seeks to reopen his previously denied 
claim of entitlement to service connection for a back 
disorder.

In support of that claim, in a November 2005 letter to the 
RO, the appellant's attorney submitted additional evidence in 
the form of a VA clinical record dated in November 2005.  In 
that record, a VA physician notes findings of mild lumbar 
spinal pain and cervical and lumbar degenerative joint 
disease and states that the appellant "brings records from 
military service which does show" that he "had pain, 
w/positive straight leg raise document on exam 1/13/76".  
The VA examiner opined that it was as likely as not that the 
appellant's back pain was service-related.  The Board 
observes that service records document that the appellant's 
last day of military service was December 2, 1975.  Thus, it 
is unclear to the Board what military record(s) the VA doctor 
reviewed and on what she based her opinion regarding the 
etiology of the appellant's back disorder.  

Nevertheless, and more significant, this new information has 
not been previously considered by the RO and neither the 
appellant nor his attorney provided a waiver of initial RO 
review.  A waiver has been attached to subsequently received 
evidence, but additional development in terms of additional 
records remains in order.  Evidence received at the Board 
must be returned to the RO for initial consideration, unless 
the claimant waives his right to have the evidence initially 
considered by the RO.  The RO should request that the 
appellant submit a copy of the record(s) shown to the VA 
physician on which she based her opinion in November 2005.  
The physician should be contacted for a copy of the record 
used as appropriate.

Therefore, this issue is REMANDED for the following action:

1.  The RO should contact the appellant and 
his attorney and request that the appellant 
submit a copy of the "military record(s)" 
shown to the VA physician in November 2005 and 
on which she based her opinion regarding the 
etiology of his back disorder.  The physician 
should be contacted for a copy of the document 
if needed.

2.  Thereafter, the RO should readjudicate the 
appellant's claim as to whether new and 
material evidence was received to reopen the 
claim of entitlement to service connection for 
a back disorder. If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be provided with a SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue currently on 
appeal since the September SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, this issue should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


